573 So.2d 209 (1991)
Pedro COLLAZO, Appellant,
v.
The STATE of Florida, Appellee.
No. 90-1974.
District Court of Appeal of Florida, Third District.
January 29, 1991.
Bennett H. Brummer, Public Defender, and Louis Campbell, Asst. Public Defender, for appellant.
Robert A. Butterworth, Atty. Gen., and Jorge Espinosa, Asst. Atty. Gen., for appellee.
Before NESBITT, JORGENSON and GERSTEN, JJ.

CONFESSION OF ERROR
PER CURIAM.
Appellant, Pedro Collazo, appeals his sentence entered pursuant to the habitual offender statute, section 775.084, Florida Statutes (1989). We reverse and remand.
Appellant was sentenced as a habitual offender based on two prior felony convictions. Appellant contends, and the State concedes, that the sentence was improper because the two prior convictions arose out of the same criminal episode, and were entered on the same day.
We agree. Convictions entered on the same date, arising from the same criminal episode, are treated as a single offense. Walker v. State, 567 So.2d 546 (Fla. 2d DCA 1990); Taylor v. State, 558 So.2d 1092 (Fla. 5th DCA 1990); Lawley v. State, 556 So.2d 430 (Fla. 1st DCA 1989); Shead v. State, 367 So.2d 264 (Fla. 3d DCA 1979).
Accordingly, we reverse and remand for resentencing.